Citation Nr: 0808596	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative residuals of temporomandibular 
joint dysfunction (TMJ).

2.  Entitlement to a compensable initial disability rating 
for left ear hearing loss. 

3.  Entitlement to a compensable initial disability rating 
for chronic proteinuria. 

4.  Entitlement to a compensable initial disability rating 
for hiatal hernia with gastroesophageal reflux (GERD), 
currently rated as 10 percent disabling.  

5.  Entitlement to a compensable initial disability 
evaluation for a bilateral knee disorder. 

6.  Entitlement to a compensable initial disability rating 
for levoscoliosis of the lumbar spine (low back disorder). 

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for metatarsus varus of 
the bilateral feet. 

9.  Entitlement to service connection for a headache 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The issues of entitlement to increased disability evaluations 
for a bilateral knee disorder, left ear hearing loss, chronic 
proteinuria, hiatal hernia with GERD, low back disorder, as 
well as service connection for hypertension, metatarsus varus 
of the bilateral feet, headache disorder, and a bilateral 
ankle disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to August 18, 2004, the veteran's post-operative 
residuals of temporomandibular joint dysfunction were 
manifested by maximum interincisal opening of 35 millimeters 
and lateral excursion equal to 2 millimeters on the right and 
4 millimeters on the left.  

2.  From August 18, 2004, the veteran's post-operative 
residuals of temporomandibular joint dysfunction are 
manifested by maximum interincisal opening of 25 millimeters 
and lateral excursion equal to 6 millimeters bilaterally.  


CONCLUSIONS OF LAW

1.  Prior to August 18, 2004, the criteria for assignment of 
a disability rating in excess of 10 percent for post-
operative residuals of temporomandibular joint dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.150, Diagnostic Code 9905 (2007).  

2.  From August 18, 2004, the criteria for assignment of 20 
percent disability rating for post-operative residuals of 
temporomandibular joint dysfunction have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran's appeal regarding the initial disability rating 
for postoperative residuals of temporomandibular joint 
dysfunction arises from the veteran's disagreement following 
the initial grants of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, and additional notice as to downstream 
elements of the claim, (disability rating and effective date) 
is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The veteran was provided a statement of the case and 
supplemental statements of the case, which set out the 
rationale for the decision reached, as well as the evidence 
considered, and therefore, it is clear the veteran was 
provided the procedural safeguards required under 38 U.S.C.A. 
§ 7105 in this regard.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  Although the veteran has identified 
Social Security Administration (SSA) which have not been 
associated with the claims folder, a remand to request the 
aforementioned records is not necessary for determining the 
merits of this appeal.  In this regard, the veteran's VA 
recent outpatient treatment records reflect sufficient 
objective medical data to determine whether the veteran's TMJ 
has worsened in severity.  Further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran underwent a 
VA examination (performed by QTC, Inc.) in November 2002.  VA 
outpatient treatment records indicate the veteran underwent a 
dental evaluation in August 2004.  The veteran has not 
reported receiving any recent treatment for his TMJ, and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The veteran declined the opportunity to testify before a 
Veterans Law Judge in May 2005.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, written 
statements, VA medical treatment records, and VA compensation 
and pension examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, on the claim. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

Increased Initial Disability Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

At the outset, the Board notes that the veteran's claim of 
entitlement to a compensable disability rating for post-
operative residuals of temporomandibular joint dysfunction 
(TMJ) is on appeal from the initial assignment of the 
disability rating.  As such, the veteran's claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Throughout the entire appeal period the veteran's TMJ has 
been rated 10 percent disabling pursuant to 38 C.F.R. 
§ 4.150, Diagnostic Code 9905.  Limitation of motion of 
temporomandibular articulation is determined by measuring the 
distance between the top and bottom teeth when the jaw is 
opened (interincisal range), in millimeters, or by measuring 
the range of lateral excursion, in millimeters.  Diagnostic 
Code 9905 assigns a 10 percent evaluation for interincisal 
range from 31 to 40 millimeters; a 20 percent evaluation for 
interincisal range from 21 to 30 millimeters; and a 30 
percent evaluation for interincisal range from 11 to 20 
millimeters.  An evaluation of 10 percent is warranted when 
range of lateral excursion is 0 to 4 millimeters.  Id. 

The veteran underwent a pre-discharge examination in November 
2002 (performed by QTC, Inc. on a fee basis), at which time 
he reported chronic pain, cracking in his jaws, and limited 
range of motion.  On examination, his mandibular midline was 
off to the left.  His maximum opening was 35 millimeters.  
The examiner also noted limited lateral excursion of about 2 
millimeters on the right and 4 millimeters on the left.  In 
listening with a stethoscope, there was a click heard late 
upon opening the jaw.  The click was heard on both sides.  
The examiner noted that the veteran demonstrated a definite 
dental disability, as he was unable to open his mouth very 
wide or chew hard foods.  

The veteran underwent a VA outpatient dental evaluation in 
August 2004.  He reported a history of pain in the jaw for 
the past eight years with worsening symptoms in the last 
three years.  He complained of decreasing range of motion, a 
continuous, dull pain, and occasional sharp sensations.  The 
veteran also reported a clicking in the temporomandibular 
joint bilaterally.  On examination, his maximum incisal 
opening was 25 millimeters with bilateral excursion measured 
to 6 millimeters.  No clicking was noted on examination, 
although the examiner noted possible right-sided fine 
crepitus.  

Review of the relevant medical evidence prior to the August 
2004 VA dental evaluation does not reveal evidence showing 
entitlement to a disability rating greater than 10 percent.  
In this regard, the veteran's interincisal range was between 
31 to 40 millimeters during his November 2002 examination.  
Further, the medical treatment records do not reveal a 
disability picture which more nearly approximates a 20 
percent disability rating.  In this regard, there is no 
evidence that the veteran sought medical treatment for 
worsening symptoms.  

The Board finds, however, that the relevant medical evidence 
supports the assignment of a 20 percent disability rating 
from the date of the veteran's August 2004 VA dental 
examination, at which time interincisal range was 25 
millimeters.  In reaching this conclusion, the Board notes 
that veteran sought treatment for TMJ with complaints of 
worsening symptomatology over the past three years.  For 
these reasons, the criteria for a 20 percent evaluation, but 
no higher, for post-operative residuals of temporomandibular 
joint dysfunction, are met from August 18, 2004.  

Although the evidence demonstrates limitation of motion due 
to pain, the measured limitation of motion is not 
characterized by interincisal range from 11 to 20 
millimeters, which is required for a 30 percent rating.  
There is no objective evidence of any symptoms of the 
veteran's post-operative residuals of temporomandibular joint 
dysfunction that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Prior to August 18, 2004, entitlement to an initial 
disability rating greater than 10 percent for post-operative 
residuals of temporomandibular joint dysfunction (TMJ) is 
denied.

From August 18, 2004, entitlement to a 20 percent disability 
rating for post-operative residuals of temporomandibular 
joint dysfunction (TMJ) is granted, subject to the 
regulations applicable to the payment of monetary awards.


REMAND

The Board finds that additional development is necessary here 
before the claims may be adjudicated on the merits, for the 
reasons discussed below. As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that additional development is required in 
order to satisfy VA's obligations under the VCAA.  
Specifically, the veteran seeks service connection for 
hypertension, metatarsus varus of the bilateral feet, and a 
headache disorder.  In the present case, an October 2002 Duty 
to Assist form, and a subsequent VCAA letter dated in 
February 2004 did not inform the veteran of the evidence 
required to establish service connection for these disorders.  
Therefore, VA's duty to notify has not been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Accordingly, 
such notice must be provided.    

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

In July 2005, the veteran submitted a VA Form 21-4142 
indicating he had filed a disability claim with the Social 
Security Administration (SSA).  Records associated with the 
veteran's SSA claim are not contained in the claims folder, 
nor is there any indication that any attempt was made to 
procure such documents.  VA has a statutory duty to obtain 
the SSA records noted above, as well as the supporting 
medical records pertinent to the claim.  38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2); See Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  Thus, these records should be obtained on 
remand. 

The veteran seeks a compensable initial disability rating for 
levoscoliosis of the lumbar spine.  February 2004 VA 
outpatient treatment records note impaired flexion and 
extension in the veteran's legs due to back pain.  March 2005 
VA treatment records note the veteran's report of 
progressively worsening low back pain with radiation into his 
neck and shoulders, as well as down his legs.  Given these 
circumstances, the veteran should be afforded a VA 
examination to assess the current severity of his low back 
disorder. 

The Board notes that the veteran's last VA examination with 
respect to his 
left ear hearing loss, chronic proteinuria, hiatal hernia 
with GERD, and bilateral knee disorder, was conducted in 
November 2002.  The competent evidence currently associated 
with the claims file does not indicate a worsening of these 
disabilities such as to require new examinations at this 
time.   However, if treatment for any of these disabilities 
is reflected in SSA documents obtained as a result of this 
remand, then new examinations should be scheduled.


Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-19 17 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claims and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information. The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Copies of records of VA treatment 
dated since March 2005 should be 
associated with the claims file.  If no 
additional records exist, this should be 
indicated.

3.  Contact the SSA and request copies of 
all decisions that relate to the 
veteran's claim for disability benefits 
as well as copies of all evidentiary 
records, including all non-VA medical 
records not already associated with the 
file, which were used as the bases for 
the decisions.  Any negative search 
request should be noted in the record.


4.  Schedule the veteran for a VA 
examination to determine the severity of 
his lumbar spine disorder. All necessary 
tests and studies should be conducted.  
Moreover, complete range of motion 
testing should be performed, and the 
examiner should comment as to any 
additional limitation of function due to 
factors such as pain, weakness, 
fatigability, and loss of endurance.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination and it should be noted that 
such review occurred.

5.  If the SSA records, or other new 
evidence added to the claims folder 
reflects treatment for left ear hearing 
loss, chronic proteinuria, hiatal hernia 
with GERD, and/or bilateral knee 
disorders, then schedule the veteran for 
appropriate VA examination(s) to 
determine the severity of disability for 
each condition shown to have been 
treated.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination(s) and it should be 
noted that such review occurred.

6.  Thereafter, re-adjudicate the issues 
on appeal.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond, before 
the case is returned for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


